PER CURIAM:
James Gary Whittington was indicted and convicted for possession of marihuaná, a controlled substance, in violation of § 844(a), Title 21, U.S.C. On this appeal Whittington asserts error by the district court in (1) admitting into evidence at the jury trial two metal stubs found at the scene of the offense; (2) permitting the United States Attorney to make improper argument to the jury, and (3) denial of a motion for a mistrial after the jury indicated its inability to reach a verdict.
We have carefully reviewed the record of the trial below and conclude that the assertions of error by appellant are without merit and that the judgment of conviction should be
Affirmed.